                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

UNITED STATES OF AMERICA,                                     CIV. NO. 8:19-CV-1060-T-23JSS

               Plaintiff,

vs.

ONE 2017 LAMBORGHINI HURACAN,
VEHICLE IDENTIFICATION NUMBER
ZHWUR1ZF7HLA05916; AND,
ONE 2017 PORSCHE CAYENNE,
VEHICLE IDENTIFICATION NUMBER
WP1AA2A29HKA83052;

               Defendants in rem.

_____________________________________/

CLAIMANT: JENNY AMBUILA
_____________________________________/

                         CLAIMANT, JENNY AMBUILA’S
            RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION TO STAY

       COMES NOW the Claimant, JENNY AMBUILA, by and through her undersigned

counsel, and presents herewith, her Response in Opposition to Plaintiff’s Motion to Stay [D.E. 25],

(the Plaintiff is referred to herein as the “Government”), and states as follows:

       1.      On January 9, 2018, the Internal Revenue Service (“IRS”) seized a 2017

Lamborghini, Vehicle Identification Number ZHWURIZF7HLA05916 and a 2017 Porsche

Cayenne, Vehicle Identification Number WPIAA2A29HKA83052.

       2.      The IRS commenced administrative forfeiture proceedings of the vehicles, and on

March 13, 2018, and the Claimant, Jenny Ambuila, filed her claim through the undersigned

counsel contesting the forfeiture
       3.      By the filing of said claim, the administrative proceeding terminated, and pursuant

to 18 U.S.C. §983(a)(3)(A) the Government had ninety (90) days from March 13, 2018 in which

to file its Complaint for Forfeiture.

       4.      The 90th day would have been June 11, 2018, however on June 7, 2018, the

Government filed its first In Camera Motion for Extension of Time to File Complaint pursuant to

18 U.S.C. §983(a)(3)(A), therein alleging as grounds that there is an on-going criminal

investigation concerning supposed money laundering.

       5.      The Court granted in-part the Government’s first In Camera Motion for Extension

of Time to File Complaint, and granted an extension of time to September 19, 2018.

       6.      On September 18, 2018, a second in camera request for more time to file its

complaint for forfeiture was filed and Claimant objected and demanded the return of the two

vehicles. The Court denied the Claimant’s request to have the vehicles returned and granted the

request for extension of time.

       7.      On December 21, 2018, the Government filed its third in camera motion for an

extension of time to file its complaint for forfeiture. Again, the Claimant objected but the Court

granted the extension.

       9.      On January 24, 2019, the Claimant filed a Writ of Mandamus with the Eleventh

Circuit asking the Court to Order the District Court to return the two vehicles to the Claimant. The

Writ was denied.

       10.     On May 1, 2019, the government filed the verified complaint seeking forfeiture of

the two vehicles and, on September 16, 2019, the Claimant filed her answers and affirmative

defenses.

       11.     The subject vehicles were seized by the Internal Revenue Service (“IRS”) on

January 9, 2018, in excess of twenty seven (27) months ago. The vehicles have depreciated in

                                                 2
value and continue to depreciate in value. It is submitted that this is unacceptable and is clearly in

derogation of the Claimant’s rights under the Due Process clause of the United States Constitution.

                                               ARGUMENT

       The claimant’s Fifth Amendment right to Due Process has been violated by being deprived

her of her fundamental right to property. Persons asserting a right to seized property have a right

“to be heard ‘at a meaningful time and in a meaningful manner’" United States v. Crozier, 777

F.2d 1376, 1383 (9th Cir.1985) (holding that (quoting Armstrong v. Manzo, 380 U.S. 545, 552, 85

S.Ct. 1187, 14 L.Ed.2d 62 (1965))).

       In the Barker Case, the Supreme Court established a four-prong test to determine whether

a post-seizure delay is unreasonable, considering: (1) the length of the delay; (2) the reasons for

the delay; (3) the timing of claimant's assertion of his rights; and (4) prejudice to the claimant.

Barker v. Wingo, 407 U.S. 514, 530, 92 S.Ct. 2182, 33 L.Ed.2d 101 (1972) 1; Eight Thousand Eight

Hundred and Fifty Dollars ($8,850) in U.S. Currency, 461 U.S. at 564-69, 103 S.Ct. 2005.

Undersigned counsel submits, that the same arguments can be made under the present

circumstances.

       ● The four factors are as follows:

        (1) The length of the delay.

       The two vehicles were seized on January 9, 2018. If this Court grants the Plaintiff’s motion

to stay, the Claimant will continue to be deprived of her right to due process under the U.S.



1
  The United States Supreme Court stated in Eight Thousand Eight Hundred and Fifty Dollars
($8,850) in U.S. Currency, “Barker dealt with the Sixth Amendment right to a speedy trial rather
than the Fifth Amendment right against deprivation of property without due process of law.
Nevertheless, the Fifth Amendment claim here—which challenges only the length of time between
the seizure and the initiation of the forfeiture trial—mirrors the concern of undue delay
encompassed in the right to a speedy trial. The Barker balancing inquiry provides an appropriate
framework for determining whether the delay here violated the due process right to be heard at a
meaningful time.”
                                                3
Constitution for an unreasonable time with no certain timeframe in sight.

       (2) The reasons for the delay.

       The Government claims that the instant matter should be stayed because “discovery will

adversely affect the ability of the Government to conduct a related criminal investigation and the

prosecution of a related criminal case.” The Government further alleges that Federal Rule of Civil

Procedure 26(a)(1) requires the Plaintiff [Government] to disclose the name, address, and

telephone number of all witnesses that the Plaintiff [Government] may use to support its claim,

and that such disclosures would harm a related criminal investigation as well as harm the current

prosecution of Claimant Jenny Lizeth Ambuila Chara in Colombia. The Government also alleges

that disclosing these Government witnesses at this time could jeopardize their safety or render

them unavailable for criminal court proceedings. [D.E. 25]

       It should be noted that this investigation began way before the January 9, 2018 date when

the Claimant’s vehicles were seized. The Government has had more than enough time to

investigate the case and file indictments against individuals who are alleged to have violated U.S.

laws. It’s a matter of fact, the government states in their motion that indictments have been filed

already.

       Undersigned counsel submits, that the Government’s motive behind filing the motion to

stay is an attempt to continue to put pressure on Claimant and Claimant’s family to cooperate with

the United States Government.

       (3) The timing of claimant's assertion of her rights.

       The two vehicles were seized on January 9, 2018. On March 13, 2018, Ms. Ambuila filed

her timely claim, through her attorney, contesting the forfeiture of the vehicles. On May 1, 2019,

the Government filed the verified complaint and on September 16, 2019, the Claimant filed her

answers and affirmative defenses. Therefore, the Claimant has fully complied with all

                                                 4
requirements in a timely fashion.

        (4) Prejudice to the claimant.

       The two vehicles at issue are one 2017 Lamborghini and a 2017 Porsche Cayenne. These

vehicles were purchased new for $330,000.00 and $80,000.00, respectively.

       Since the seizure of the vehicles on January 9, 2018, the vehicles have depreciated

significantly. The depreciation of the vehicles will substantially continue if the Plaintiff’s motion

to stay is granted by this Court, all to the prejudice of the Claimant.

       WHEREFORE, the Claimant, JENNY AMBUILA, respectfully requests this Honorable

Court to enter its Order Denying the Plaintiff’s Motion to Stay.

Respectfully submitted,

                                                       George J. Vila, Esquire
                                                       (Florida Bar No. 141704)
                                                       201 Alhambra Circle, Suite 702
                                                       Coral Gables, FL 33134
                                                       Tel: (305) 445-2540
                                                       Email: gvila@gjvpa.com
                                                       (Counsel for Defendants in rem,
                                                       2017 Lamborghini Vehicle and
                                                       2017 Porsche Cayenne Vehicle, and
                                                       Claimant, Jenny Lizbeth Ambuila Chara.)

                                                       By: /s/ George J. Vila
                                                           George J. Vila, Esq.

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 23rd day of April, 2020, I electronically filed the

foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

document is being served this day on all counsel of record or pro se parties identified on the

attached service List in the manner specified, either via transmission of Notices of Electronic Filing

generated by CM/ECF or in some other authorized manner for those counsel or parties who are

not authorized to receive electronically Notices of Electronic Filing.

                                                  5
                                              George J. Vila, Esquire
                                              (Florida Bar No. 141704)
                                              201 Alhambra Circle, Suite 702
                                              Coral Gables, FL 33134
                                              Tel: (305) 445-2540
                                              Email: gvila@gjvpa.com
                                              (Counsel for Defendants in rem,
                                              2017 Lamborghini Vehicle and
                                              2017 Porsche Cayenne Vehicle, and
                                              Claimant, Jenny Lizbeth Ambuila Chara.)

                                              By: /s/ George J. Vila
                                                  George J. Vila, Esq.

                                     SERVICE LIST

United States of America v. 2017 Lamborghini Vehicle and 2017 Porsche Cayenne Vehicle
                       (Claimant: Jenny Lizbeth Ambuila Chara)
                             Case No. 8:19-CV-1060-T-23JSS
                  United States District Court, Middle District of Florida

Joseph Palazzo, Trial Attorney
US Department of Justice
Criminal Division
1400 New York Ave., NW, 10th Floor
Washington, DC 20005
Telephone: 202-514-1263
Email: joseph.palazzo@usdoj.gov




                                          6
